DETAILED ACTION
This Non-Final Office Action is in response Applicant communication filed on 
6/24/2020. Claims 1-20 are currently pending and have been rejected as follows. 
Response to Arguments
The prior art rejections were previously withdrawn in the 4/1/2020 Non-Final Office Action. Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 14-15 that the claims are not directed to an abstract idea and exhibit substantially more. Examiner respectfully disagrees. The limitation of publishing, by a marketplace device using a telecommunication network, current prices and future prices of commodities to producers, consumers, and speculators, including at least one speculator device associated with a speculator comprising a graphical user interface, according to a different logical construct that dictates a different set of rules for interaction of relevant participants by participant type, wherein speculators do not directly perform any transactions with producers or consumers and do not purchase or handle any commodities, and instead provide predictions on future prices of the plurality of commodities backed by a financial investment placed with the intermediary market server, wherein the intermediary market server allocates returns on investments based on information measurement and provides a means to directly state a degree of influence of each participant in the exchange markets, removing price and temporal priority to allow separation of speculation from trading so that speculator incentives are inverted to align with producers and consumers; receiving, by the marketplace device, offers to sell a commodity at the current prices from the producers, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles but for the recitation of generic computer components (“by a marketplace device” or “intermediary market server”).  Similarly, the limitations of receiving, by the marketplace device, offers to buy the commodity at the current prices from the consumers wherein a clearing house module 
Applicant argues on p. 16 that the system of the claimed invention has an additional element that is an improvement in the functioning of a computer, or an improvement to other technology or technical field, that enables a computer to perform price discovery, transaction handling, and reward payment in an exchange market system which were previously not determinable by a computer using conventional data processing because the claim limitations provide a system that is a specific improvement over prior art systems operating exchange markets by aligning speculators, producers and consumers respective interests, handling transactions that separate speculation from producer/consumer contracts, which are executed by the system according to rules; providing the measurements and graphical user interfaces to align incentives for speculators, producers and consumers, enabling the computing technology to perform a function that it previously was not capable of performing, namely the dynamic measurement of diverse producer and consumer price data and management of positive pari-mutuel market algorithms operating the commodities market and display thereof during an evolving market. Examiner respectfully disagrees. The claims, as drafted, recite a process that, under its broadest reasonable interpretation, covers fundamental economic principles and commercial or legal interactions (agreements in the form of contracts; sales activities or behaviors) but for the 
Applicant argues on p. 17 that particular technology the invention is confined to is specific measurements of individuals participating in commodities exchange markets and how the system improves price discovery technology and exchange of goods and services in exchange markets by restricting strategies used to benefit speculators, producers and consumers, according to rules that benefit the market globally, namely a technological solution that overcomes the difficulty of tracking complex interactions of pluralities of different participants at different times as the market evolves, to optimize and make more efficient system performance. Examiner respectfully disagrees. The recited technological elements generally link the use of the judicial exception to a particular technological environment since these elements do not perform the claimed steps.  However, even if these elements are considered to perform steps, these elements are also claimed at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component.
Applicant argues on p. 17 that the elements provide exchange markets analysis that provides transformation of speculator, producer and consumer data with specific price models, restrictions on strategies, and investment rules that support improved outcomes, generating matched pairs of producers and consumers creating commodities transactions, contracts for those transactions, and rewards payments to speculators based on clearing prices of those transactions separated from speculator purchases or spreads related thereto, which is an additional element that effects a transformation or reduction of a particular article to a different state or thing. Examiner respectfully disagrees. The recited features are addressed under Step 2A Prong 1 and, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles and commercial or legal interactions (agreements in the form of contracts; sales activities or 
Applicant argues on p. 17 that separating speculation from drafting contracts for matched producers and consumers and separately receiving investment and making reward payments based on accuracy of prediction by speculators not spread in prices is an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Examiner respectfully disagrees. Separating speculation from drafting contracts for matched producers and consumers and separately receiving investment and making reward payments based on accuracy of prediction by speculators not spread in prices is not considered an additional element. Separating speculation from drafting contracts for matched producers and consumers and separately receiving investment and making reward payments based on accuracy of prediction by speculators not spread in prices is considered under Step 2A Prong 1 and as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles but for the recitation of generic computer components (“by a marketplace device” or “intermediary market server”).  
Applicant argues on p. 17-18 that the claims are patent eligible because they recite significantly more than the alleged abstract idea itself (e.g., more than a mere instruction to apply an abstract idea). Examiner respectfully disagrees. The additional elements of a marketplace device, telecommunication network, speculator device, intermediary market server, clearing house module, and the system amounts to no more than mere instructions to apply the exception using a generic computer component if not elements that generally link the use of the judicial exception to a particular technological environment.  Mere instructions to apply an exception using a generic computer component or elements that generally link the use of the abstract idea to a particular technological environment 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitations “the intermediary market server” in line 10, and “the system” in line 31. There is insufficient antecedent basis for these limitations in the claim which makes the scope of the claim unclear. The steps of the method are performed by a marketplace device, so the scope of the claim is unclear as to the contribution of the intermediary market server to the step of publishing current prices and future prices of commodities performed by the marketplace device. With respect to “the system” it is unclear if this is in reference to the marketplace device, the intermediary market server, or an undefined system. Also, the scope of “the system” with respect to releasing, by the marketplace device, escrowed funds of the consumers to the producers is unclear since the system claimed is not related to releasing escrow funds of the consumers.
By virtue of their dependency, claims 13-15 are also rejected under 35 USC 112(b).

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-11 and 16-20 are directed toward the statutory category of a machine (reciting a “system”). Claims 12-15 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 12 and 16 are directed to an abstract idea by reciting publishing […] current prices and future prices of commodities to producers, consumers, and speculators, […], according to a different logical construct that dictates a different set of rules for interaction of relevant participants by participant type, wherein speculators do not directly perform any transactions with producers or consumers and do not purchase or handle any commodities, and instead provide predictions on future prices of the plurality of commodities backed by a financial investment placed […], wherein […] allocates returns on investments based on information measurement and provides a means to directly state a degree of influence of each participant in the exchange markets, removing price and temporal priority to allow separation of speculation from trading so that speculator incentives are inverted to align with producers and consumers; receiving, […], offers to sell a commodity at the current prices from the producers; receiving, […], offers to buy the commodity at the current prices from the consumers; wherein […] receive offers of sale, offers 
Similarly, the limitations of receiving, by the marketplace device, offers to buy the commodity at the current prices from the consumers wherein a clearing house module configured to receive offers of sale, offers to buy, handle monetary payments related to transactions between producers and consumers, and provide a volume seeking price discovery in the exchange markets and coordination on a non-zero sum basis in which all participants are rewarded for realizing mutual gains by making mutually consistent decisions; matching, by the marketplace device, the offers to sell the commodity with the offers to buy the commodity; providing, by the marketplace device, contracts for purchase to respective producers and consumers based on the matching; and receiving, by the marketplace device, confirmation of delivery of the commodity from the producers to the consumers, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles and commercial or legal interactions (agreements in the form of contracts; sales activities or behaviors) but for the recitation of generic computer components (“by the marketplace device” or “intermediary market server”).  

If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles and legal interactions or sales activities or behaviors but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a marketplace device.  The marketplace device is recited at a high-level of generality (i.e., as a generic processor) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  With respect to a clearing house module, this is also recited at a high level of generality such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  With respect to a telecommunication network, speculator device comprising a graphical user interface, the intermediary market server, and the system, these elements generally link the use of the judicial exception to a particular technological environment since these elements do not perform the claimed steps.  However, even if these elements are considered to perform steps, these elements are also claimed at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	Dependent claims 2-11, 13-15 and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a marketplace device, telecommunication network, speculator device, intermediary market server, clearing house module, and the system amounts to no more than mere instructions to apply the exception using a generic computer component if not elements that generally link the use of the judicial exception to a particular technological environment.  Mere instructions to 


	
	
	

	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savani, High-Frequency Trading: The Faster, the Better? 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624